DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (US 11,070,815, hereafter Lai) in view of KO et al (US 2021/0235072, hereafter KO).
As per claim 1, Lai discloses an image encoder comprising:
circuitry; and a memory coupled to the circuitry; 5
calculates first values of the current block using the intra prediction (column 8 lines 50 – 65 and column 9 lines 7 – 9; If the Intra mode is DC mode or planar mode, w_Intra is set to 0.5, and w_Inter is also set to 0.5 for the whole blocks);
calculates second values of the current block using inter 10prediction (column 8 lines 50 – 65);
calculates third values of the current block by weighting the first values and the second values (column 8 lines 50 – 65); and
encodes the current block using the third values, and in the calculating of the third values, a first weight is applied to the first 15values and a second weight is applied to the second values, the second weight being different from the first weight (column 8 lines 50 – 65).
However, Lai does not explicitly teach wherein the circuitry, in operation, determines whether to perform Combined Intra Inter Prediction (CIIP) on a current block, when the CIIP is determined to be performed on the current block, the circuitry: limits intra prediction mode to planar mode using multiple reference pixels for each pixel location of the current block.
Int eh same field of endeavor, KO teaches wherein the circuitry, in operation, determines whether to perform Combined Intra Inter Prediction (CIIP) on a current block, when the CIIP is determined to be performed on the current block, the circuitry: limits intra prediction mode to planar mode using multiple reference pixels for each pixel location of the current block (¶ 264; For example, if the size of the block is small, only the planar mode may be used in the multi-hypothesis prediction. ).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lai in view of KO.  The advantage is more efficient video signal processing.
As per claim 2, Lai discloses the image encoder of claim 1, wherein the first weight and the second weight are non-zero (column 9 lines 7 – 9; If the Intra mode is DC mode or planar mode, w_Intra is set to 0.5, and w_Inter is also set to 0.5 for the whole blocks).
As per claim 3, Lai discloses the image encoder of claim 1, wherein the first values, the second values, and the third values are each calculated for the entire current block (column 9 lines 7 – 9).
As per claim 4, Lai discloses the image encoder of claim 1, wherein the first weight and the second 25weight are selected from a plurality of weight sets (column 9 lines 9 – 15).
As per claim 5, Lai discloses the image encoder of claim 1, wherein the planar mode uses an average 181of the multiple reference pixels for each pixel location of the current block, the multiple reference pixels neighboring the current block (column 9 lines 7 – 9).
Regarding claim 6, arguments analogous to those presented for claim 1 are applicable for claim 6.
Regarding claim 7, arguments analogous to those presented for claim 2 are applicable for claim 7.
Regarding claim 8, arguments analogous to those presented for claim 3 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 4 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 5 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 1 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 1 are applicable for claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487